Citation Nr: 0307016	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 
1995, for the award of service connection for bilateral pes 
planus.

2.  The propriety of the ratings assigned following the grant 
of service connection for bilateral pes planus:  30 percent 
from May 3, 1995, and 50 percent from February 28, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision in 
which the RO granted service connection and assigned an 
initial rating of 30 percent for bilateral pes planus, 
effective May 3, 1995.  The veteran, contending his service-
connected bilateral pes planus merited an initial rating in 
excess of 30 percent and an effective date earlier than May 
3, 1995, filed a notice of disagreement in February 2002.  In 
June 2002, the RO awarded a 50 percent rating for the 
veteran's service-connected bilateral pes planus, February 
28, 2002.  A statement of the case (SOC) was issued in June 
2002.  The veteran submitted a substantive appeal in July 
2002, and requested a Board hearing.  In December 2002, a 
Board hearing was held in Washington, D.C., before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.  

Inasmuch as this claim involves disagreement with the initial 
rating assigned at the time of the grant of service 
connection, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO increased the disability rating assigned for 
pes planus during the pendency of the appeal.  However, as a 
higher evaluation is available this condition at each stage 
in question (from May 3, 1995, and from February 28, 2002), 
the claim for higher evaluations remains viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

A report of contact dated in August 2001 reflects that, via 
telephone, the veteran raised an informal claim of 
entitlement to service connection for a left ankle disorder 
secondary to service-connected bilateral foot disability.  
However, as this issue has not been adjudicated by the RO, 
and is not inextricably intertwined with any issue on appeal 
(see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  The veteran filed an initial claim for service connection 
for bilateral pes planus on May 3, 1995; there is no evidence 
to establish any earlier claim for bilateral pes planus.

3.  On August 7, 2001, the RO awarded service connection for 
bilateral pes planus, effective May 3, 1995; the basis for 
the award was service medical evidence establishing that the 
veteran was discharged from service due to a bilateral foot 
disability.

4.  Although the veteran has a number of other service-
connected and nonservice-connected foot conditions, the 
evidence reflects, since at least the May 3, 1995 effective 
date of the grant of service connection for bilateral pes 
planus, objective and subjective evidence of foot disability 
comparable to extreme tenderness of plantar surfaces of the 
feet.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 3, 
1995, for the award pf service connection for bilateral pes 
planus, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.155, 
3.159, 3.400 (2002).

2.  Affording the veteran benefit of the doubt, the criteria 
for a 50 percent evaluation for bilateral pes planus from May 
3, 1995, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2002).

3.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the March 2002 RO notification letter and the 
June 2002 statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denial of the veteran's claims.  Specifically, the June 2002 
statement of the case notified the veteran of the regulations 
pertinent to his earlier effective date claim and the 
diagnostic codes pertinent to the rating assignment for 
bilateral pes planus.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claims and, as evidenced by the March 2002 
RO letter soliciting information and/or evidence, have been 
afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  By 
telephonic contact in August 2001, the RO informed the 
veteran that he should provide any evidence showing that he 
submitted a claim for service connection of his bilateral 
foot condition earlier than May 1995.  In a March 2002 
letter, the RO informed the veteran that he should also 
provide evidence that his bilateral pes planus had increased 
in severity, the best evidence being records showing 
treatment for the disability prior to the date he submitted 
his claim.  The RO requested that the veteran identify 
sources of, and pertinent information concerning, VA and 
private medical treatment for bilateral pes planus.  The RO 
indicated that it would obtain VA records directly, and would 
attempt to obtain private treatment records upon the 
veteran's authorization.  It noted, however, that the 
ultimate responsibility for submitting private medical 
evidence rested with the veteran. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone four VA 
examinations, in September 1995, April 2001, August 2001, and 
May 2002, the reports of which are of record.  The RO 
obtained pertinent treatment records from the Washington 
VAMC, the only identified post-service source of VA medical 
treatment, as well as the District of Columbia (D.C.) General 
Hospital.  By telephonic contact of January 2001, the RO 
informed the veteran that it would assist in obtaining copies 
of private treatment records from Dr. M. Mintzer, and that a 
VA examination would be scheduled if private medical records 
were not sufficient to determine the veteran's level of foot 
disability.  The RO issued a letter requesting records from 
Dr. M. Mintzer in February 2001 and, as no response was 
received, issued a follow-up letter March 2001.  The veteran 
was duly notified that Dr. M. Mintzer had failed to 
adequately respond to RO requests for treatment records, and 
that he was ultimately responsible for ensuring the RO 
received the private treatment records.  The record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of any of the claims on 
appeal that has not been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

On May 3, 1995, the veteran submitted a claim for service 
connection of a bilateral foot condition.  He identified the 
District of Columbia (D.C.) General Hospital as a source of 
relevant private medical treatment following his discharge 
from service.  

The veteran submitted copies of D.C. General Hospital records 
in July 1995.  According to the records, in April 1991, the 
veteran presented for podiatric treatment of painful corns 
and calluses of the feet.  He admitted to self-treatment by 
shaving corns and calluses.  The private podiatrist observed 
diffuse plantar callosities on the soles and heels, 
bilaterally.  The private podiatrist diagnosed hammertoe 
deformities and plantar keratoses.  In October 1993, the 
veteran was treated for painful calluses of the feet.  The 
private podiatrist observed multiple hyperkeratotic lesions 
beneath the plantargrade metatarsals with nucleated lesions, 
and keratoses overlying the digits of the feet.  He was 
diagnosed with, among other things, hammertoe deformity.  
There were copies of notations indicating podiatric treatment 
in June 1971, March 1973, October 1973, November 1973, 
December 1973, and January 1974.

In July 1995, the RO requested that D.C. General Hospital 
provide copies of the veteran's treatment records dated from 
1969 to date.  In response, D.C. General Hospital submitted 
treatment records dated from January 1970 to February 1986.  
According to the records, in October 1979, the veteran was 
treated for, and diagnosed with, tender, bilateral plantar 
warts.  In January 1981, a private physician noted large 
callous formations on the right heel, and observed that 
tenderness was present.  The veteran was unable to bear 
weight without pain.  An undated evaluation report provided a 
medical history of a long-standing foot problem, callus 
formation.  The veteran complained of foot pain.  The private 
physician observed hyperkeratotic callous formation on the 
plantar surfaces of both feet, with no active inflammation.  
The veteran was diagnosed with callus.  In March 1984, the 
veteran was seen in the emergency room for, inter alia, foot 
ache.

A VA examination was provided in September 1995.  The VA 
examiner observed hallux valgus of both great toes, and 
hammertoe deformity of all toes.  He reported extensive 
plaques of hyperkeratosis involving the soles of both feet, 
worse on both heels.  The VA examiner noted that the veteran 
was very tender to palpation of both heels.  X-ray 
examination of the feet revealed bilateral hallux valgus, 
bilateral hammertoe deformity, bilateral inferior calcaneal 
spurs, and bilateral talar beaks.  There was no radiographic 
finding of fracture or dislocation.  The VA examiner 
diagnosed, in pertinent part, extensive hyperkeratosis, 
hammertoe deformities, hallux valgus, and probable calcaneal 
spurs.

By telephone contact of January 2001, the veteran informed 
the RO that a private physician, M. Mintzer, M.D, treated 
him.  In February 2001, the veteran submitted an August 1999 
letter from Dr. Mintzer, stating that the veteran had been a 
patient since April 1998.  He stated that the veteran's feet 
would "get bad" to the degree that "he must walk on his 
heels with a cane."  Dr. Mintzer listed the veteran's chief 
complaints as severe hammertoes, extremely painful tyloma 
metatarsal heads, bilaterally; and extreme thickening in the 
heel area, bilaterally.  He concluded that, in his forty 
years of podiatry practice, he could not remember ever seeing 
a patient with such a severe foot problem at the veteran's 
age bracket.  In response to the RO's request for records 
from the office of Dr. Mintzer, an unsigned statement was 
received indicating that the veteran was treated from April 
1998 to February 2001.  It also indicated that the veteran 
presented with onychomycosis, multiple hammertoe deformities, 
plantar flexed metatarsals that resulted in multiple 
hyperkeratotic lesions of the 5th metatarsals bilaterally.  
The unsigned statement noted that medical treatment included 
palliative care, and debridement of the nails and lesions.

A VA examination was provided in April 2001.  The veteran 
described repeated treatment for multiple recurring blisters 
and "hard skin" of the feet.  The veteran stated that he 
was treated by D.C. General Hospital podiatrist while an 
employee of the hospital.  The veteran reported that he was 
currently treated by a private podiatrist who treated the 
condition with trimming of the nails, calluses and hard skin.  
The veteran complained of difficulty walking as weight 
bearing on the "hard skin" of the heels caused pain.  The 
VA examiner observed calluses formed over the metatarsal 
bones of both feet.  The skin of the soles was 
hyperkeratotic, specifically on the heels.  The VA examiner 
noted obviously flat feet.  There was a callous on the dorsal 
aspect of the left second toe.  The VA examiner diagnosed 
multiple calluses and hyperkeratotic plaques on both soles, 
tinea pedis, and flat feet.  

Another VA examination was provided in August 2001.  The 
veteran complained that his feet were "getting worse."  He 
complained of persistent bilateral plantar foot pain, and 
that he occasionally missed work due to pain.  The VA 
examiner observed bilateral pes planus, bilateral slight 
hallux valgus, bilateral hammering of the lateral four toes, 
and multiple tender calluses.  The VA examiner noted 
tenderness to palpation over all of the plantar surface of 
both feet, as well as calloused areas.  The veteran could 
stand on his heels to a slight extent, and could not stand on 
his toes.  X-ray examination revealed bilateral calcaneal 
spur, mild degenerative changes of the first metatarsal 
phalangeal joint, bilaterally.  The VA examiner diagnosed 
persistent bilateral plantar foot pain, and pes planus. 

Along with his February 2002 notice of disagreement, the 
veteran submitted VA medical treatment records from the 
Washington VA Medical Center (VAMC) dated in January 2002.  
According to a January 2002 treatment report, the veteran 
appeared for his first visit to the Washington VAMC.  The 
veteran complained of chronic pain in both feet radiating to 
his legs and feet.  The VA physician observed flat feet, 
early hammertoe formation, and several painful callous 
formations on the bottom of the veteran's feet.  The VA 
physician diagnosed, in pertinent part, pes planus, chronic 
foot pain.  The veteran was referred to a podiatrist and was 
seen later the same month.  According to the VA podiatrist's 
report, the veteran's feet were intact neurologically.  She 
observed a pes planus foot type with hammertoes, mild hallux 
abducto valgus deformity, and keratosis located along the 
heels.  X-ray examination revealed dorsal lisfranc's joint 
and plantar calcaneus.  The VA podiatrist diagnosed 
osteoarthritis, pes planus with equinus and hammertoe 
deformity.  The VA podiatrist recommended semirigid arch 
support, rearfoot in neutral position, and cushion topcover 
and aperture padding for calluses.  

In March 2002, the RO received a letter from J. Mintzer, 
M.D., identifying the veteran as a patient for the prior four 
years.  According to the March 2002 letter, the veteran was 
treated by Dr. J. Mintzer and Dr. M. Mintzer.  Dr. J. Mintzer 
summarized treatment notes from April 1998 to March 2002.  
The veteran was first seen in April 1998 presenting with a 
chief complaint of painful thick nails and painful thick 
lesions on the soles and digits of both feet.  The 
deformities affected the veteran's ability to walk 
comfortably.  The veteran's bilateral foot disorder was 
treated by debridement and protective dressing and padding.  
The veteran returned from June 1998 to March 2002 with the 
same symptoms, and the same treatment was provided.  Dr. J. 
Mintzer agreed with the January 2002 VA podiatry report 
(discussed above) and that the veteran was suffering a great 
deal on ambulation.

In April 2002, the veteran telephoned the RO regarding the 
status of his claim.  The RO confirmed that it had received 
evidence from Dr. J. Mintzer and Washington VAMC treatment 
records.  The veteran indicated that he was fitted with 
orthotics at the Washington VAMC in February 2002.  The RO 
subsequently requested updated VA treatment records.  The 
February 2002 VA records obtained corroborated the veteran's 
statement.

In May 2002, the veteran underwent VA examination of his 
feet.  The veteran complained of severe bilateral foot pain 
of thirty years duration.  The veteran reported taking sick 
days off due to foot pain.  The VA examiner observed that the 
veteran walked with a cane due to pain in the feet.  
Examination of the right foot and the left foot revealed pes 
planus with depression of the arch on weight bearing.  The VA 
examiner observed calluses, nucleated keratosis, flexible 
hammertoes, and limitation of the subtalar joint motion, 
bilaterally.  The veteran exhibited pain on palpation of the 
talar navicular joint, bilaterally, and pain on palpation of 
both heels consistent with plantar fasciitis.  The VA 
examiner diagnosed pes planus bilaterally, hammertoes with 
keratosis, and heel spurs with plantar fasciitis bilaterally.

During his December 2002 Board hearing, the veteran 
complained of inability to walk fast, jog, or stand for long 
periods and pain when using stairs.  The veteran testified 
that his symptoms had endured since service.  The veteran 
reported using orthotics and a cane to aid ambulation.  He 
reported using approximately one-half day per month for sick 
leave due to his bilateral foot disability, including 
hospital visits for treatment.  The veteran testified that he 
was never informed upon separation that he could file a claim 
for VA compensation. 

II.  Analysis

A.   Earlier Effective Date

The veteran asserts that earlier effective date for the grant 
of service connection for bilateral pes planus is in order.  
Specifically, he maintains that he experienced the disability 
at the time he was discharged from service in July 1969, and 
therefore an effective date the day following the date of his 
discharge is warranted.  The Board finds, however, that 
neither the assertions of veteran and his representative, nor 
the medical evidence associated with the record, provide a 
basis for the assignment of an effective date for the award 
of service connection for bilateral pes planus earlier than 
May 3, 1995.

The governing law and regulation clearly state that the 
effective date for a grant of service connection is the day 
following the date of separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. §§ 5110(a),(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

In the instant case, there is no evidence that the veteran 
filed a claim for service connection for bilateral pes planus 
within one year after his separation from service.  The 
veteran admitted that he did not file a service connection 
claim for a bilateral foot disorder until May 1995, and the 
record corroborates the veteran's admission.  While the 
veteran argues that he was never notified of his rights to VA 
benefits within the year after his separation from service 
and, therefore, the applicability of the regulation should be 
waived, this argument is without merit, and has no bearing on 
the issue on appeal.  In this regard, the Board emphasizes, 
that regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the regulations or of the hardship resulting from innocent 
ignorance.  See Morris v. Derwinski, 1 Vet. App. 260 (1990) 
(citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 
(1947)). 

In this case, the veteran filed an initial claim for service 
connection service connection for bilateral pes planus on May 
3, 1995, and the RO assigned May 3, 1995 as the effective 
date of the grant of service connection for that condition.  
Pursuant to the applicable law and regulation, and in view of 
the facts of this case, there is no legal basis for the 
assignment of any effective date earlier than May 3, 1995 for 
the grant of service connection for the condition in 
question.  The Board is sympathetic to the veteran's 
assertions; however, the governing law and regulations are 
very specific, and the Board is bound by them.  See 
38 U.S.C.A. § 7104(c). 

For all the foregoing reasons, the Board concludes that claim 
for an effective date earlier than May 3, 1995 for the award 
of service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Evaluation of Bilateral Pes Planus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
Fenderson decision noted an important distinction between an 
appeal involving the veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the RO has issued a statement of the case that 
does not explicitly reflect consideration of the propriety of 
the initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  However, 
the Board does not consider it necessary to remand this claim 
for the RO to issue such a statement of the case.  This is 
because the claims file reflects consideration of additional 
evidence in light of the applicable rating criteria at 
various points during the appeal, resulting in the decisions 
to grant a 30 percent evaluation from the date of the claim, 
and a 50 percent evaluation from February 28, 2002.  Thus, 
the RO effectively considered the appropriateness of its 
initial evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" is appropriate; thus, the Board finds that 
another remand of any of the issues on appeal would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.

Bilateral pes planus is rated in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5276.  Under that diagnostic code, a 
30 percent evaluation is warranted for severe bilateral pes 
planus and requires objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus and requires 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

At the outset, the Board notes that, in addition to bilateral 
pes planus and service connected tinea pedis and 
hyperkeratosis (the latter of which are skin conditions not 
here at issue), the veteran has a number of other conditions 
affecting his feet-namely, degenerative joint disease, 
hallux valgus deformities, calcaneal spurs, plantar 
fasciitis, and hammer toes.  Although these disabilities have 
not neither been service-connected nor in any way related to 
the veteran's service-connected pes planus, the Board notes 
that the record also does not include competent evidence that 
that the symptoms of service-connected bilateral pes planus 
and any other foot disability can be medically distinguished.  
Hence, the Board will give the veteran the benefit-of-the-
doubt and attribute all his foot symptoms to his bilateral 
pes planus.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  

The medical evidence reflects that the veteran's bilateral 
pes planus has been manifested by objective and subjective 
evidence of disability comparable to extreme tenderness of 
plantar surfaces of the feet.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds these findings 
support the criteria for a 50 percent rating, the maximum 
rating available under Diagnostic Code 5276, for the entire 
rating period in question. 

The objective medical evidence consistently weight-bearing, 
palpable pain of the plantar surfaces of the feet due largely 
to plantar keratoses, especially in the area of the veteran's 
heels.  As early as April 1991, the veteran demonstrated 
plantar keratoses, along with subjective symptoms of pain.  
In January 1981, a private physician noted large, tender 
callous formations on the right heel, and observed the 
veteran to be unable to bear weight without pain.  According 
to the September 1995 VA examination report, the veteran had 
"extensive plaques of hyperkeratosis . . . worse on both 
heels" and the heels were "very tender to palpation."  By 
letter of August 1999, Dr. M. Mintzer indicated that the 
veteran had to use a cane in order to walk on his heels due 
to such heel problems and suffered foot problems to a severe 
degree unlike any he had seen in patients of similar age.  
Again, in August 2001, a VA examiner noted tenderness to 
palpation over all the plantar surface of the feet, as well 
as calloused areas.  Finally, in May 2002, a VA examiner 
noted pain on palpation of the veteran's heels consistent 
with plantar fasciitis.  

Affording the veteran the benefit of the doubt by attributing 
the veteran's symptoms to his service-connected pes planus, 
the Board determines that since the May 3, 1995 effective 
date of the grant of service connection, he has overall foot 
disability due to extreme tenderness that is consistent with 
the criteria for a 50 percent evaluation under Diagnostic 
Code 5276.  See 38 C.F.R. § 4.7.

However, no higher evaluation is assignable at any stage 
since the effective date of the grant of service connection 
for pes planus.  As there is a specific diagnostic code to 
evaluate the veteran's current condition, evaluation under 
any other diagnostic code does not appear appropriate.  See 
38 C.F.R. 4.20.  However, even if consideration of an 
alternative diagnostic code was appropriate, the Board finds 
that such consideration does not provide a basis for a higher 
evaluation in this case.   Diagnostic Code 5284, pursuant to 
which foot injuries are evaluated, provides only a maximum 30 
percent evaluation.  The only diagnostic code pertaining to 
the feet other than Diagnostic Code 5276 that provides for an 
evaluation in excess of 30 percent evaluation is Diagnostic 
Code 5278, pertaining to claw foot deformity.  The maximum 
evaluation available under Diagnostic Code 5278 is 50 
percent.  However, as discussed above, the Board finds that a 
50 percent evaluation is warranted under Diagnostic Code 5276 
for the entire rating period in question, so no further 
benefit is available under Diagnostic Code 5278.

Additionally, the record does not establish that, at any 
point since May 3, 1995, the schedular criteria has been 
inadequate to evaluate the veteran's service-connected 
bilateral pes planus, so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there is 
no showing that the disability under consideration has 
resulted in marked interference with employment.  The Board 
acknowledges the veteran's statements concerning difficulty 
standing for long periods, the occasional use of sick leave 
for medical appointments, and his use of orthotics and a 
cane.  However, even accepting such assertions as true, the 
Board would point out that some interference with employment 
is contemplated in the current 50 percent evaluation (the 
maximum schedular rating allowed under the applicable 
diagnostic code); more than that, however, simply is not 
shown.  In addition, there is no showing that bilateral pes 
planus has necessitated frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, a 50 percent, but no higher, 
evaluation for pes planus is warranted from the effective 
date of the grant of service connection for that condition.  


ORDER

An effective date earlier than May 3, 1995, for the award of 
service connection for bilateral pes planus is denied.


An initial 50 percent evaluation for bilateral pes planus, 
from May 3, 1995, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for bilateral pes planus is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

